Citation Nr: 1756600	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-00 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1981 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously before the Board in April 2017 and was remanded for further development, namely, in order to provide the Veteran with an examination for his mental health conditions.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

In May 2017, the Veteran submitted a letter stating that he wished to "delete his request for PTSD" due to an Arizona Supreme Court ruling that found him sane.  The Veteran's representative has argued that since the Veteran's request was based upon an incorrect assumption (that a particular Arizona Supreme Court ruling would specifically impact his appeal before the Board) and that the Veteran subsequently requested that his in-patient mental health records be associated with his file shows that the Veteran did not in fact, file a formal request to withdraw his claim for PTSD.  The Board agrees with the Veteran's representative and has addressed the Veteran's claim of PTSD on the merits.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and any other acquired psychiatric disorder he may have.  The Veteran has continued to seek mental health treatment throughout the years, including from 2006 to the present, and has been treated for schizophrenia, bi-polar disorder, and PTSD. 

The Veteran had a mental health examination in January 2005.  The Veteran stated that he flew helicopters in Vietnam where he saw people getting killed and babies being blown up.  The Veteran stated he also faced incoming rounds.  The Veteran stated he was also in action in Southwest Germany in 1982 where he killed thirty men and was shot at.  The examiner noted the Veteran had a history of manic depression for the past ten years for which he has had multiple hospitalizations.  The examiner diagnosed the Veteran with bipolar disorder related to his diagnosis of PTSD.

In regards to his PTSD stressor, the Veteran has stated multiple times that he was in combat in both Vietnam and while serving in East Germany in 1982.  The Veteran has explained the absence of his Vietnam service records by stating that they were thrown overboard in 1975 when he was leaving Saigon.  The Veteran has also asserted that he served during the Gulf War in both Iraq and Afghanistan where he had to kill civilians.

The Board previously remanded this case so the RO could schedule the Veteran for a mental health examination.  The examination was initially scheduled for May 5, 2017 but the Veteran failed to report.  The examination was rescheduled for June 19, 2017 and again, the Veteran failed to report.  VA sent a follow up letter to the Veteran in June 2017.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.326(a).  However, according to the Veteran's representative, the Veteran was an in-patient during the first scheduled examination and it is unclear whether the Veteran received notice of the second scheduled examination.  Therefore, a new examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

These records should include the Veteran's treatment records for Banner Behavior Health in Tucson, Arizona where the Veteran sought medical care from May 2, 2017 to May 16, 2017.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder, to include PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The notification of the date and time of the examination should be sent to both the Veteran and his representative.

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his military service, to include the fear of hostile military activity or combat during his time in service.  If the examiner does not find that the Veteran has PTSD, s/he should reconcile such determination with his treatment records reflecting a diagnosis of PTSD. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his time in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

The examiner should specifically address the question as to which symptoms, if any, are attributable to the Veteran's PTSD and which are attributable to any other psychiatric disorder.  If the examiner is unable to make this distinction, the examiner should note this in the report.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




